Citation Nr: 1213534	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic muscular strain of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO, among other things, denied entitlement to service connection for chronic muscular strain, lumbar spine, with radiation into the lower extremities.  The issue has been recharacterized for the reasons stated below.

In September 2009, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  At that time, the Veteran submitted additional evidence, specifically, a July 2008 Oregon Advanced Imaging MRI report, and waived initial RO review of this evidence.  In any event, as the Board is granting in full the benefit to which this evidence relates, remand for initial RO review of this evidence need not be considered.  38 C.F.R. § 20.1304(c) (2011).
 

FINDING OF FACT

Chronic muscular strain of the lumbar spine is related to service.


CONCLUSION OF LAW

Chronic muscular strain of the lumbar spine was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal herein, for entitlement to service connection for chronic muscular strain of the lumbar spine, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the claimed in-service injury or disease.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Veteran contends that while stationed in Germany she sustained an injury to her spine while carrying heavy gear and subsequently experienced back symptoms including pain.  See Hearing transcript, at 3.  There are no references to any spine injury or symptoms in the service treatment records.  However, the absence of evidence is not in and of itself a basis for rejecting a Veteran's testimony regarding an in-service injury, and the Veteran is competent to report such an injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition to being competent, the Board also finds the Veteran's statements in this regard to be credible.  During the Board hearing, the Veteran explained that she was reluctant to report her spine injury and symptoms because she was already receiving criticism from her superiors due to her report of problems with her feet and consequent physical profile reports.  See Hearing Transcript, at 6.  There are multiple physical profile reports relating to the feet in the service records, which support the Veteran's statements in this regard.  Moreover, the Veteran's service personnel records reflect that she served as a heavy vehicle driver with both infantry and transportation units and her testimony that she sustained a spine injury from carrying heavy gear is therefore consistent with the places, types, and circumstances of her service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Board therefore finds that the Veteran sustained an injury to her lumbar spine and experienced symptoms from this injury in service.

In addition, the Veteran has also been diagnosed with a current disability of the lumbar spine, as the diagnoses in the March 2006 VA examination report included chronic muscular strain of the lumbar spine.  Thus, the only remaining issue is whether this current disability is related to the in-service spine injury.

There is only one medical opinion on this question, that of the March 2006 VA examiner.  After reviewing the claims file and examining the Veteran, he wrote, "The Veteran feels that the back problem was caused by military because it started in military.  I agree that the back is directly related to military, assuming that it can be confirmed that the back was bothersome in military."  As the Board has found that the Veteran's testimony as to in-service spine injury and symptoms from this injury to be competent and credible, this provides the confirmation on which the VA examiner's opinion was predicated, and his opinion thus supports a nexus between the diagnosed chronic muscular strain of the lumbar spine and service.

The VA examiner did not provide a detailed rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  However, as the examiner rendered his opinion after review of the claims file and examination of the Veteran, he implicitly found that the evidence including the Veteran's statements could support a nexus between the current disability and service.  The March 2006 VA examiner's opinion is therefore entitled to at least some probative weight.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, there is no contrary opinion in the evidence of record.  In addition, the evidence also supports the Veteran's testimony that she had symptoms from her spine injury after service but prior to the March 2006 diagnosis, as a December 2004 VA treatment note indicated that the Veteran had a history of intermittent low back pain.

For the foregoing reasons, the weight of the evidence reflects that the Veteran's chronic muscular strain of the lumbar spine is related to service.  Entitlement to service connection for this disability is therefore warranted.

The Board notes that, although the RO's characterization of the issue included radiation into the lower extremities and this is how the issue was characterized at the beginning of the Board hearing, the March 2006 VA examiner explicitly found immediately following his diagnosis of chronic muscular strain that the "[l]umbar nerve roots are probably okay."  The Board has recharacterized the issue accordingly.  Moreover, although the July 2008 Oregon Advanced Imaging MRI report contains a diagnosis of minimal lumbar spondylosis, the opinion on which the grant of entitlement to service connection is based did not address spondylosis, and this disease has therefore not been included in the Board's characterization of the issue.  Finally in this regard, although the Veteran also claimed entitlement to service connection on the basis that it was aggravated by her service-connected plantar fasciitis, as the Board has granted entitlement to service connection on a direct incurrence basis, consideration of any other theory advanced by the Veteran or raised by the record is unnecessary.


ORDER

Entitlement to service connection for chronic muscular strain of the lumbar spine is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


